Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000054
                                                      22-NOV-2011
                                                      09:51 AM



                       NO. SCWC-11-0000054

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,
   by its Board of Directors, Respondent/Plaintiff-Appellee,

                                  vs.

       PATSY NAOMI SAKUMA, Petitioner/Defendant-Appellant,

                                  and

         FIRST HAWAIIAN BANK, a Hawaiʻi Corporation; and
 WAIKELE COMMUNITY ASSOCIATION, a Hawaiʻi nonprofit corporation,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-11-0000054; CIV. NO. 07-1-1487)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ. and
 Circuit Judge Perkins, in place of Recktenwald, C.J., recused)

          Petitioner/defendant-appellant Patsy Naomi Sakuma's

application for writ of certiorari, filed on November 4, 2011,

was filed more than ninety days after the filing of the ICA’s

August 3, 2011 dismissal order.    The application is untimely.

See HRS § 602-59(c) (Supp. 2010) ("An application for writ of

certiorari may be filed with the supreme court no later than

ninety days after the filing of the judgment or dismissal order
of the intermediate appellate court.").   Therefore,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

          DATED: Honolulu, Hawaiʻi,   November 22, 2011.

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard K. Perkins




                                2